CODE OF ETHICSOF FAIRHOLME CAPITAL MANAGEMENT, L.L.C. As amended January 21, I.Introduction This Code of Ethics of Fairholme Capital Management, L.L.C. (the “Adviser”) has been adopted pursuant to Rule 17j-1 under the Investment Company Act of 1940 (the “1940 Act”) and Rule 204A-1 under the Investment Advisers Act of 1940 (the “Advisers Act”).It sets forth the standards of business conduct expected of the Adviser’s Supervised Persons and reflects the Adviser’s fiduciary obligations to its clients, including Fairholme Funds, Inc. and its series (the “Company”).It also sets forth policies and procedures that are designed to ensure that persons subject to this Code of Ethics do not use any investment related information of the Adviser’s clients for personal gain or in a manner detrimental to the interests of the clients. II.General Principles This Code of Ethics incorporates the following general principles.The Adviser and its Supervised Persons: (A) owe a fiduciary obligation to the Adviser’s clients, including the Company; (B) have the duty at all times to place the interests of the Adviser’s clients, including the Company’s shareholders, first; (C) must conduct all of their personal securities transactions in such a manner as to avoid any actual or potential conflict of interest or abuse of such person’s position of trust; (D) should not take inappropriate advantage of their positions in relation to the Adviser’s clients, including the Company; and (E) must comply with applicable Federal Securities Laws. III.Definitions This Code of Ethics uses the following defined terms. “Access Person” means any Supervised Person (i) who has access to nonpublic information regarding any clients’ purchase or sale of Securities, or nonpublic information regarding the portfolio holdings of any Reportable Fund, or (ii) who is involved in making Securities recommendations to clients, or who has access to such recommendations that are nonpublic. 1 “Administrator” of this Code of Ethics means the Compliance Officer of the Adviser. “Automatic Investment Plan” means a program in which regular, periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation.An Automatic Investment Plan includes a dividend reinvestment plan or a scheduled contribution of a predetermined amount to a 401(k) or other formal retirement plan. “Beneficial
